Citation Nr: 1136440	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a higher initial rating than 10 percent for right knee laxity.

2. Whether the Veteran filed a timely Notice of Disagreement (NOD) to the    September 2001 RO rating decision that denied service connection for left knee arthritis.

3. Entitlement to service connection for right knee arthritis.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5. Whether new and material evidence has been received to reopen a claim for service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion 
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from June 1953 to May 1955.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. That decision in part granted service connection for right knee laxity, due to medial meniscus tear, with an assigned         10 percent evaluation effective March 12, 2007. Also denied were claims for service connection for right knee arthritis and a TDIU. The Veteran appealed the denied claims, and determination setting the initial evaluation for right knee laxity. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).
 
Subsequently, in its issuance of a February 2009 Statement of the Case (SOC) on the appealed matters, the RO added another contested issue, that of whether a timely NOD was received by VA subsequent to a September 2001 rating decision that denied service connection for left knee arthritis. This claim, along with the other contested claims, became the subject matter of the instant appeal.

A fifth issue stated above on the title page is another new claim, a petition to reopen service connection for left knee arthritis. This is raised as a claim for which the RO still needs to issue a Statement of the Case to the Veteran, for reasons indicated in more detail in the remand section below. 

The Board presently decides the claim for an increased rating for right knee laxity, and the matter involving the timeliness of the NOD to the September 2001 rating decision. As for the remaining matters, these claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. From the March 12, 2007 effective date of service connection to April 5, 2011, the Veteran's right knee laxity involved mild impairment based upon recurrent subluxation and/or lateral instability. 

2. For the period since April 5, 2001, right knee laxity is shown to have increased to an approximation of a severe level. 

3. A September 2001 RO rating decision denied service connection for left knee arthritis, and the Veteran was informed of this decision the following month.          He did not file correspondence contesting that decision until March 2007.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial rating higher than 10 percent for right knee laxity during the period from March 12, 2007 to April 4, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71; 4.71a, Diagnostic Code 5257 (2010).

2. The criteria are met for a 30 percent rating for right knee laxity for the period from April 5, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71; 4.71a, Diagnostic Code 5257 (2010).
3. A timely Notice of Disagreement to the September 2001 RO rating decision            that denied service connection for left knee arthritis has not been received.               38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.201, 20.302 (2010).         


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected right knee laxity disability, the requirement of VCAA notice does not apply.        Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for right knee laxity has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

There is for discussion the subject of VA's duty to assist as involving the increased rating claim being decided. To this effect, the RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for the Veteran to undergo VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).          In furtherance of his claim, the Veteran has provided several personal statements. He declined the opportunity for a hearing. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

Meanwhile, pertaining to the claim for recognition of a timely NOD to a   September 2001 RO rating decision, this matter is being decided on the basis that the legal criteria for timely NOD are not met. There is no factual issue to resolve, or further case development which would be helpful in deciding this issue. Where as here, the outcome of a case is governed by applicable law without need for further factual inquiry, the VCAA duties to notify and assist have been held inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Background and Analysis

Increased Rating for Right Knee Laxity 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The Veteran has been in receipt of a 10 percent evaluation for right knee laxity since the March 12, 2007 effective date of service connection for this condition, under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257. The only source of    symptomatology involving the right knee that has been found service-connected currently consists of right knee laxity, associated with right medial meniscus tear. 
Whereas the Veteran has also claimed service connection for right knee arthritis, thus far that secondary component of claimed right knee disability has not been adjudicated service-connected, and is addressed in the remand section below. 

The Board further points out that there are additional available rating provisions upon which to directly evaluate a torn meniscus (see Diagnostic Codes 5258 and 5259 pertaining to cartilage impairment), but the most recent VA evaluation did not confirm actual damage to the cartilage. Another exam would be needed to confirm such manifestation. Consequently, the propriety of any separate rating for cartilage impairment is a determination reserved pending future VA examination, specifically that which will be ordered below in connection with claimed right knee arthritis. See 38 C.F.R. § 4.14 (under the rating schedule, separate ratings may be granted for distinct manifestations, provided not contravening the principle against evaluating the same disability under different diagnoses); Esteban v. Brown, 6 Vet. App. 259 (1994). The present focus will be limited to symptoms of right knee laxity.

Under the applicable Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that a 10 percent disability rating is warranted for slight disability,                a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

The available record upon which to evaluate right knee laxity includes the December 2007 report of Dr. R.C.H., private physician, indicating that the Veteran had problems involving the right knee which dated back to an in-service injury in 1953. An MRI had shown a Baker's cyst, arthritic change at the patellofemoral joint, and torn medial meniscus with joint effusion and a grade 1 sprain of the medial collateral ligament. According to the physician, at this time the right knee had become significantly symptomatic, and the Veteran was disabled from using his right knee. Arthroscopic surgery was recommended for the right knee in the future.              

There are also the reports two VA Compensation and Pension examinations, the first of which was conducted in February 2008. With regard to the right knee, the Veteran then complained that he had constant pain and the knee would give way. He complained of it cracking. He was unable to twist the right knee. It would lock up. He stated that it was difficult to drive. He was unable to kneel or squat, and it was difficult to stand after sitting with significant stiffness. On objective physical exam, the Veteran had braces on both knees, and a stiff-legged gait. There was a click in the right knee joint on range of motion. There was 1+ medial laxity. Otherwise, he had negative Lachman, and negative McMurray sign, with good stability anteriorly and posteriorly. He had good patellar tracking. Range of motion was from 0 to 110 degrees. Any repetitive movement attempted with the right knee caused pain, though without change in range of motion. There was equal muscle strength of the lower extremities. A recent MRI study of the right knee (from the aforementioned private physician's report) had noted a Baker's cyst, arthritis change at the patellofemoral joint, and torn a medial meniscus with joint effusion and a grade 1 sprain of the medial collateral ligament. The diagnoses were right knee, torn medial meniscus; and arthritic changes. 

The VA examiner further offered an opinion that the Veteran's right medial meniscal tear was at least as likely as not caused by an in-service football injury that occurred in 1953. The opinion continued, in summary, to find that patellofemoral arthritis itself was not service-related. The examiner further found that the Veteran's presentation on exam was caused by the arthritic changes, the torn medial meniscus, and a sprain of the medial collateral ligament, and it was impossible to determine the apportionment of the symptoms directly attributable to the medial meniscus tear. It was observed that the Veteran had been asymptomatic for many years related to the medial meniscal tear, according to his medical records lacking complaints of right knee pain. 

Another VA examination was completed in April 2011. The Veteran then reported that he was unable to walk, and used a wheelchair in a home setting. He stated he had sustained a recent fall injury. He further reported right knee joint giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, and constant effusion. Also noted was warmth, redness, swelling, and tenderness, He denied episodes of dislocation or subluxation. Upon physical exam, gait was antalgic with poor propulsion. The VA examiner noted the presence of medial/lateral and anterior/posterior instability, which he characterized as severe. Anterior/posterior cruciate ligament stability in 30 degrees of flexion was abnormal. Cruciate ligament stability in 30 degrees of flexion corresponded to pain so severe that the Veteran was unable to flex or perform anterior/posterior and medial/lateral movement. Additional measurements taken of ligamentous stability in 90 degrees of flexion were also either abnormal, or not able to be completed due to severe pain. The VA examiner noted meniscus abnormality. The Veteran was unable to perform McMurray's test due to severe pain. (Range of motion testing was officially listed as "0 to 5 degrees," with extension "limited by -10 degrees." These do not appear on their face to be reliable readings. Regardless, range of motion is not pertinent to evaluating knee laxity pursuant to Diagnostic Code 5257, and thus having proper measurements is not essential here.) An x-ray was completed which indicated an impression of chrondrocalcinosis of the menisci; mild degenerative narrowing of the medial compartment; and no acute osseous injury. The diagnosis given was of right knee laxity due to medial meniscus tear. 

The Board has given consideration to the preceding findings, and determines that while an initial rating for right knee laxity should remain at the 10 percent level,  the assignment of a 30 percent evaluation should be provided as of April 5, 2011, the date of the most recent VA Compensation and Pension examination. For the initial time period under review, from March 12, 2007 to April 4, 2011, the December 2007 private physician's report denotes the characterization of right knee disability, and indicates a significant degree of symptomatology, though it offers little in the way of objective description of the extent of right knee laxity. The VA examination report of February 2008 provides a better description of this.               By the Veteran's reported history during examination, he had daily symptomatology including but not limited to locking, pain, and difficulty kneeling or performing physical activity. The Veteran's reported symptomatology as to his observations must receive due weight. This notwithstanding, however, there is substantial indication upon actual objective exam that right knee laxity was at best, a minimal problem on VA examination. Besides the Veteran having 1+ medial laxity, there was no sign of instability whatsoever. The Veteran had negative Lachman and McMurray signs, with good stability anteriorly and posteriorly.             He had good patellar tracking. The Board must assign greater weight to the objective findings shown, since they were thorough in scope, and clinically precise in delineating the level of joint instability. Considering these findings as a whole, moreover, the Board deems the total level of disability attributable to right knee laxity to be at most, in the mild range. This corresponds to the continuing assignment of a 10 percent evaluation under Diagnostic Code 5257, for the timeframe in advance of April 5, 2011. 

As of the April 2011 VA examination, however, there is a showing of marked worsening of service-connected disability. In contrast to the prior VA exam, every noted category of measurement of ligamentous stability of the right knee was either found abnormal, or could not be completed due to severe pain on the Veteran's part. The VA examiner himself estimated the degree of ligamentous instability as being severe. Applying the dictates of the rating criteria and assuming the more recent VA exam findings as accurate and true as related by the examiner, the assignment of a 30 percent evaluation for severe impairment under Diagnostic Code 5257 is now warranted, effective from April 5, 2011. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected right knee laxity under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Assuming that right knee laxity is the condition that causes the bulk of the symptomatology involving overall right knee disability (and not any nonservice-connected component), there is no finding of record that the Veteran's condition alone precludes participation in a sedentary type of occupational environment. The Veteran's service-connected disability moreover  has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased initial rating for right knee laxity prior to April 5, 2011, and granting the claim insofar as the assigned rating since April 5, 2011. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought,                             the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Timeliness of NOD of September 2001 RO Rating Decision

An appeal to the Board consists initially of a timely filed Notice of Disagreement (NOD) in writing and only then, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement). See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200-20.202 (2010).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement. While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination     -- otherwise, that determination will become final. 38 U.S.C.A. § 7105(b)(1);               38 C.F.R. § 20.302. The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a).

Through a September 2001 rating decision, the RO denied the Veteran's original claim for service connection for mild osteoarthritis of the left knee. The RO notified the Veteran of this decision by correspondence dated in October 2001. 

Several years later, in correspondence dated from March 2007, the Veteran stated that he did not agree with the determination of September 2001, because the actual claim which he had intended to prosecute was for service connection for a right knee disability. He indicated that September 2001 decision was in error because it considered left knee disability, rather than that affecting the right lower extremity. 

The RO proceeded to consider this statement, along with a contemporaneously filed March 2007 formal claim for compensation benefits (VA Form 21-526) as a claim for service connection for a right knee disability. Ultimately, this led to issuance of a March 2008 rating decision granting service connection for right knee laxity, and denying service connection for right knee arthritis. 

The Veteran has since contended through his April 2009 filing that his NOD was filed in a timely manner, and that again the problem with the September 2001 rating decision was that it essentially considered service connection for a left knee disability, but not the same condition on the right side.

Having reviewed the claims file, the Board does not ascertain that there was any earlier filed communication seeking to disagree with the September 2001 RO rating decision than that filed in March 2007 by the Veteran. As the RO provided notification of the September 2001 the next month, the Veteran effectively had          one year therefrom (in October 2002) within which to file a timely NOD. 38 C.F.R. § 20.302. The subsequent filing more than six years later clearly does not meet the criteria for a timely NOD. 

The lack of timeliness of the Veteran's NOD aside, there is also a legitimate question as to whether the Veteran's March 2007 statement was ever intended as seeking appellate review of the September 2001 rating decision, since the Veteran did not directly contest the result therein of denying service connection for a left knee disability, only indicate that it should have been a right knee disability that was considered. Regardless, the lack of timeliness of the NOD, and that fact alone, is dispositive. 

Consequently, a timely NOD of the September 2001 rating decision was not received. The underlying claim for service connection for a left knee disability adjudicated in the September 2001 decision is therefore not a matter in appellate consideration at this time.


ORDER

An initial rating higher than 10 percent is denied for right knee laxity for the period from March 12, 2007 to April 4, 2011.

A 30 percent rating for right knee laxity is granted for the period from April 5, 2011, subject to the law and regulations governing the payment of VA compensation.

A timely Notice of Disagreement to the September 2001 RO rating decision            that denied service connection for left knee arthritis has not been received.          












REMAND

The Board deems further evidentiary development warranted on the remaining claim on appeal for service connection for right knee arthritis.

Thus far, the RO has only granted service connection for right knee laxity.          The reason for this centers around an opinion rendered by a February 2008 VA examination provider. The VA examiner initially found that the Veteran's right medial meniscal tear (and associated knee instability) was likely caused by a documented in-service football injury in 1953. However, the examiner proceeded to indicate that the Veteran also had an extensive left leg injury (nonservice-connected). According to the opinion, he had been weightbearing on the right leg for many years causing patellofemoral arthritis.

The RO subsequently interpreted this opinion to mean that the Veteran's right knee arthritis, distinguished from the meniscal tear injury, was not itself service-connected, since originating from a nonservice-related left knee condition. 

In its August 2011 Written Brief Presentation, the Veteran's designated representative has since taken issue with the persuasive value of the February 2008 medical opinion, citing that the VA examiner was a nurse practitioner who did not maintain the full qualifications necessary to resolve a complex question of medical causation. 

Indeed, under applicable VA policy, the co-signature of a physician on a VA examination report is required where the examiner is a nurse practitioner, and a specialist's input is further necessary. VA Adjudication and Procedure Manual, M21- MR, Part III, Subpart iv, Chapter 3, Section D(18)(a) (July 14, 2010).           Such is arguably the case here, as the question of the etiology of right knee arthritis is medically complex. The VA exam therefore should have been performed by a qualified orthopedist, or at least co-signed by one. Therefore, the Board concludes that a new exam is in order. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

The requested exam will be of further benefit in that it will provide a comprehensive depiction of all current right knee symptomatology that is of service origin. Namely, it will help confirm whether the Veteran currently has cartilage damage, which if present would potentially support a separate compensable disability rating for right knee disability under either Diagnostic Code 5258 or 5259. See again, 38 C.F.R. § 4.14. 

Moreover, an opinion should be requested, relevant to the Veteran's TDIU claim,  as to whether the Veteran's service-connected right knee disability(ies) (whether or not ultimately including right knee arthritis) substantially precludes his ability to maintain gainful employment. 

As to the TDIU claim itself, the resolution of this matter is in part determined by whether the Veteran is ultimately adjudicated service-connected for right knee arthritis. Thus, the claim for service connection for right knee arthritis is "inextricably intertwined" with the issue of a TDIU, and the disposition of the TDIU claim must therefore be deferred pending resolving these preliminary matters. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Finally, while as indicated above, the Veteran's original claim for service connection for left knee arthritis was not formally contested given the absence of a timely NOD, there is still for consideration a more recent petition to reopen service connection for left knee arthritis. The RO's January 2009 rating decision denied a petition to reopen service connection for a left knee condition, based on the absence of new and material evidence submitted. Thereafter, through a statement provided on a VA Form 9 (Substantive Appeal form) the Veteran indicated his disagreement with the January 2009 rating decision on his petition to reopen. Even while technically presented on a VA Form 9, the Board interprets the foregoing statement as a timely NOD with the January 2009 denial of his petition to reopen.            Under these circumstances, the issue must be remanded to the RO for issuance of a Statement of the Case as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedic specialist regarding his claimed right knee arthritis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to respond to the following inquiries:

* Provide a medical diagnosis in regard to whether the Veteran currently has the condition of right knee arthritis. The VA examiner should then comment upon whether it is at least as likely as not (50 percent or greater probability) that the condition diagnosed is either related to a documented in-service injury playing football in 1953, or etiologically related to the already service-connected right knee laxity. 

* Determine whether the Veteran currently has any damage sustained to the right knee cartilage as a consequence of service-connected right knee disability. If there is dislocated cartilage present, then indicate further whether there is additional manifestation of frequent episodes of joint locking, pain, and effusion.  

* Please further determine whether the Veteran  is incapable of securing and maintaining substantially gainful employment due to service-connected disability. (Note: If there is reason to indicate that right knee arthritis is attributable to either service, or service-connected disability, then consider the specific impact that right knee arthritis has upon employability, as well as any already established service-connected disability).         In offering this opinion the examiner must consider the degree of interference with ordinary activities, including capacity for employment caused solely by                     service-connected disability, as distinguished from any nonservice-connected physical condition. The examiner must also comment upon whether the Veteran is equally precluded from sedentary and more physically strenuous occupations.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.




2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims for service connection for right knee arthritis, and entitlement to a TDIU, based upon all additional evidence received. On remand, consideration also should be given to the propriety of evaluating service-connected right knee disability on the basis of a separate rating for damage to the right knee cartilage (see Diagnostic Codes 5258 and 5259). If any benefit sought on appeal        is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

4. The RO/AMC shall issue a Statement of the Case addressing the issue of a petition to reopen service connection for left knee arthritis. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


